Loi n° 98-49 du 8 juin 1998, portant approbation de
l'avenant n° 1 à la convention et ses annexes relatives
au permis "Sud Nefta" (1).

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la teneur
suit :

Article unique . - Est approuvé l'avenant n° 1 annexé à la
présente loi, signé à Tunis le 2 janvier 1998 et modifiant l'article 3
du cahier des charges annexé à la convention relative au permis
"Sud Nefta’ conclus le 20 juillet 1993, et approuvés par la loi n°
94-4 du 17 janvier 1994.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 8 juin 1998.

Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 4 juin 1998.

Loi n° 98-50 du 8 juin 1998, portant approbation de
l'avenant n° 1 à la convention et ses annexes relatives
au permis "Borj El Khadra" (1).

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la teneur
suit :

Article unique . - Est approuvé l'avenant n° 1 annexé à la
présente loi, signé à Tunis le 26 décembre 1997 et modifiant les
articles 1,7 et 12 de la convention et les articles 3 et 7 du cahier
des charges relatifs au permis "Borj El Khadra' signés à Tunis le
22 septembre 1990, et approuvés par la loi n° 91-5 du 11 février
1991.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 8 juin 1998.

Zine El Abidine Ben Ali

(1) Travaux préparatoires :
Discussion et adoption par la chambre des députés dans sa
séance du 4 juin 1998.

N° 47 Journal Officiel de la République Tunisienne — 12 juin 1998

Page 1275

>
